internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-120721-00 date date in re tsub tsub tsub parent acquisition sub asub asub asub asub asub b business a x asset plr-120721-00 y asset government agency country x state a date a class x shares a b c d e f g h i j k l m n o p plr-120721-00 q r s this letter is in reply to your letter dated date requesting rulings about the federal_income_tax consequences of a proposed transaction the information submitted is summarized below on date a acquisition sub a state a corporation and its parent_corporation parent entered into agreements and plans of merger with each of tsub tsub and tsub pursuant to which tsub tsub and tsub would merge with and into acquisition sub in three successive mergers each merger is intended to qualify as a reorganization within the meaning of sec_368 and sec_368 following the mergers virtually all of the target corporations' operating_assets and liabilities would be transferred held and managed in the manner set forth below in order to comply with the requirements of government agency tsub a state a corporation is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return tsub has three classes of stock outstanding two classes of common_stock and convertible preferred_stock one class of common and the preferred_stock are publicly traded the principal business of tsub and its subsidiaries is business a tsub a state a corporation is a member of the affiliated_group whose parent is tsub tsub has two classes of voting common_stock outstanding which are identical in all respects except voting power tsub owns an amount of tsub stock constituting a percent of the value and approximately b percent of the voting power of tsub the remainder of tsub 2's stock is publicly traded tsub a state a corporation is the common parent of an affiliated_group filing a consolidated federal_income_tax return tsub has only one class of stock outstanding which is voting common_stock of which tsub owns approximately c percent the remainder of tsub 3's common_stock is widely held and publicly traded the principal business of tsub and its wholly owned subsidiaries is also business a parent a country x corporation is a holding_company that conducts all of its activities through subsidiaries and affiliates acquisition sub has only common_stock outstanding which is voting common_stock parent owns approximately d percent of such common_stock and three subsidiaries of parent own the remainder through subsidiaries acquisition sub engages in all of parent's businesses conducted in the united_states including business a asub is a member of the affiliated_group whose parent is acquisition sub asub has two classes of stock outstanding voting common_stock and non-voting plr-120721-00 preferred_stock acquisition sub owns approximately e percent of the voting common_stock and approximately f percent of the preferred_stock asub owns l percent of the outstanding_stock of asub a member of the affiliated_group whose parent is acquisition sub asub is a member of the affiliated_group whose parent is acquisition sub asub has two classes of stock outstanding which are both voting common_stock class a and class b each share of class a stock has q vote and each share of class b stock has r votes an indirect subsidiary of acquisition sub asub owns approximately g percent of the outstanding shares of class a stock and all of the shares of class b stock resulting in an ownership of approximately h percent of the voting power and approximately i percent of the value of the class a stock and the class b stock in the aggregate shares of class a stock which currently represent j percent of the total voting power and k percent of the value are widely held and publicly traded asub is the common parent_corporation of an affiliated_group filing a consolidated federal_income_tax return asub has two classes of stock outstanding voting common and super-voting preferred b a united_states citizen owns l percent of the super-voting preferred constituting m percent of the voting power and s of the value of asub asub owns all of the common_stock of asub4 asub through its subsidiaries engages in business a the parties intend to undertake the following transactions i pursuant to an agreement and plan of merger among tsub parent acquisition sub and asub dated as of date a the tsub merger agreement tsub will merge with and into acquisition sub and all of the capital stock of tsub will be converted into the right to receive a combination of cash and american depositary shares of parent the tsub merger each american depositary share of parent a parent share represents n class x shares of parent ii pursuant to an agreement and plan of merger among tsub parent acquisition sub and asub dated as of date a the tsub merger agreement tsub will merge with and into acquisition sub and all of the capital stock of tsub other than tsub stock acquired by acquisition sub as a result of the tsub merger will be converted into the right to receive a combination of cash and parent shares the tsub merger iii pursuant to an agreement and plan of merger among tsub parent acquisition sub and asub dated as of date a the tsub merger agreement tsub will merge with and into acquisition sub and all of the capital stock of tsub other than tsub stock acquired by acquisition sub as a result of the tsub merger will be converted into the right to receive a combination of cash and parent shares the tsub merger plr-120721-00 iv immediately after the closing of the tsub merger the tsub merger and the tsub merger acquisition sub and its subsidiaries will undertake the following transactions in order to comply with government agency requirements v acquisition sub will contribute to the capital of asub the assets and liabilities acquired in the tsub merger the tsub merger and the tsub merger that relate to business a including stock of subsidiaries the business a assets in exchange for additional shares of asub voting common_stock that have a fair_market_value approximately equal to the fair_market_value of the business a assets vi asub will contribute the business a assets to the capital of asub vii asub will contribute the business a assets to the capital of asub in exchange for additional shares of asub class a voting common_stock viii asub will contribute the business a assets to the capital of a newly formed direct wholly owned subsidiary newco ix newco will and will cause its subsidiaries to transfer title to the x assets the x assets transfer to asub a wholly owned subsidiary of asub in exchange for a nominal amount of cash in addition newco and asub will enter into the y assets operating_agreement the parties intend to treat the x assets transfer and the y assets operating_agreement as giving rise to a partnership for federal_income_tax purposes the y assets operating_agreement will include the following provisions c c asub will have control_over the management and operations of the y assets including the determination of operating decisions active control_over finances and budgets and selection of management-level personnel except for two employees one of whom shall be a management-level employee who shall be selected and employed by asub and certain employees in markets where asub holds more than one x asset whose employement may be shared all employees of each y asset shall be employed by newco subject_to the rights and powers of asub over the management and operations of the y assets newco employees will perform the day-to-day activities incident to running the y assets including the preparation of initial budget presentations for asub 5's review and approval purchasing equipment consistent with the budgets entering into and administering contracts and employment of personnel the general manager of each y asset who will be employed by newco will report directly to the management of asub in addition to reporting to the general manager of each y asset the principal department heads of each y asset shall also report to the respective asub division head plr-120721-00 c c c c c c c c c net_income and net losses from the business a operations will be allocated approximately o percent to asub and approximately p percent to newco and asub and newco will allocate items of income and loss between them in compliance with the capital_account maintenance rules of sec_704 of the internal_revenue_code and the regulations issued thereunder the costs and expenses of the y assets will be borne by asub and newco based on their respective percentage interests in the net_income and net losses of business a neither party will indemnify the other party for causes of action that might arise as a result of the operation of the y assets except for causes of action arising due to willful misconduct or gross negligence the x assets and the other operating_assets of the y assets will not be permitted to be sold separately the y assets operating_agreement will have a term of years and cannot be terminated earlier by either party asub will have the power to cause the sale of the x assets and the sale of the assets comprising one or more y asset provided that any such sale is negotiated at arm’s length for fair_market_value upon termination of the y assets operating_agreement and upon any disposition of any of the x assets asub will generally receive a payment equal to o percent of the excess of the sale price upon a sale or the fair_market_value in the case of a dissolution over the fair_market_value of the y assets at the time that the y assets operating_agreement becomes effective plus the nominal amount_paid for the x assets subject_to the requirements of sec_704 asub will use the x assets solely in connection with the business activities governed by the y assets operating_agreement the parties will treat the arrangement set forth in the y assets operating_agreement as a partnership for federal_income_tax purposes and will file federal_income_tax returns including partnership tax returns consistent with such treatment in connection with the proposed transaction the taxpayers make the following representations plr-120721-00 a b c d to the best knowledge and belief of the management of tsub and acquisition sub the tsub merger will qualify as a reorganization under sec_368 by reason of the application of sec_368 if the service rules as requested in this ruling_request to the best knowledge and belief of the management of tsub and acquisition sub the tsub merger will qualify as a reorganization under sec_368 by reason of the application of sec_368 if the service rules as requested in this ruling_request to the best knowledge and belief of the management of tsub and acquisition sub the tsub merger will qualify as a reorganization under sec_368 by reason of the application of sec_368 if the service rules as requested in this ruling_request it is intended that the x assets transfer and the provisions of the y assets operating_agreement constitute a partnership between asub and newco for federal_income_tax purposes and asub and newco will allocate net_income and net losses of the venture in accordance with sec_704 and will file all tax returns consistent with such treatment pursuant to sec_3 of revproc_2001_3 2000_1_irb_103 the internal_revenue_service will not rule as to whether a proposed transaction qualifies under sec_368 however the service has the discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under sec_368 accordingly based solely on the information submitted and on the representations set forth above and provided that the taxpayers enter into a closing_agreement with the service on or before the date of the mergers agreeing among other things that parent in determining its basis in the stock of acquisition sub under sec_1_358-6 of the income_tax regulations will not treat the stock of tsub held by tsub or the stock of tsub held by tsub as an asset acquired in the mergers we rule as follows assuming that the tsub merger will otherwise qualify as a reorganization under sec_368 by reason of the application of sec_368 and taking into account the x assets transfer and the y assets operating_agreement the continuity of business_enterprise requirement will be satisfied with respect to the tsub merger assuming that the tsub merger will otherwise qualify as a reorganization under sec_368 by reason of the application of sec_368 and taking into account the x assets transfer and the y assets operating_agreement the continuity of business_enterprise plr-120721-00 requirement will be satisfied with respect to the tsub merger assuming that the tsub merger will otherwise qualify as a reorganization under sec_368 by reason of the application of sec_368 and taking into account the x assets transfer and the y assets operating_agreement the continuity of business_enterprise requirement will be satisfied with respect to the tsub merger by reason of the x assets transfer and the y assets operating_agreement for federal_income_tax purposes asub and newco will have formed an unincorporated association to conduct business a and such entity shall be entitled to be treated as a partnership or an association_taxable_as_a_corporation pursuant to the rules set forth in sec_301_7701-3 of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically we express no opinion whether the tsub merger the tsub merger or the tsub merger otherwise qualifies as a reorganization under sec_368 by reason of the application of sec_368 not taking into account the x assets transfer and the y assets operating_agreement in addition we express no opinion with respect to the application of sec_367 to the transaction but see sec_1_367_a_-3 this ruling is directed only to the taxpayers on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated we have sent copies to the taxpayers’ representatives as designated on the powers of attorney on file in this office sincerely yours associate chief_counsel corporate by senior technical reviewer branch
